Citation Nr: 1619229	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether VA paid the proper reimbursement based on accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to September 1968.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decisions of the Department of Veterans Affairs (VA)  Pension Management Center in St. Paul, Minnesota.  In that decision, VA denied accrued benefits in excess of $18,858.00.  The appellant appealed this decision in July 2012 and VA issued a statement of the case dated in July 2013.  The appellant filed a substantive appeal in August 2013.

With regard to a separate matter that is not currently before the Board on this appeal, in a December 2010 decision, the appellant was granted entitlement to indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  In July 2013, VA proposed to sever DIC benefits based on clear and unmistakable error.  Notice of this proposal was sent to the appellant in July 2013.  In October 2013, VA severed DIC benefits.  The appellant appealed this decision in January 2014, and VA issued a statement of the case (SOC) dated in August 2015.  The appellant's representative submitted a statement dated in April 2016 disagreeing with the continued denial and making arguments with regard to this matter.  However, because a substantive appeal was not filed within 60 days of the August 4, 2015 SOC or within the remainder of the one year appeal period ending in October 2014, the AOJ closed the case.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b)(1) (2015).  If the appellant wishes to challenge the AOJ's determination that a timely substantive appeal was not filed, she or her representative should raise the issue with the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a February 2104 Informal Conference Report, the validity of the one-time payment of $18,858 for accrued purposes was discussed.  It was noted that that the Veteran was rated at 100 percent effective April 20, 2009 in a rating decision dated December 1, 2010.  The amount did not mirror the date discussed in the notification letter dated December 10, 2010 and, as such, it was determined that a review and possible audit of the amount, and a review of the proper effective date, would be completed.  To date, it does not appear that these actions have been accomplished.  As such, a remand is warranted.  If the Board is in error, the AOJ should indicate in a memorandum to the file the location of the documents indicating that the review and audit have taken place, and the results of these actions.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a review and perform an audit if required, in connection with the effective date and accrued benefits award, as set out in the February 3, 2014 Informal Conference Report.  Afterward, associate a copy of any determinations with the Veteran's claims file.  If the Board is in error in concluding that these actions have not yet been taken, the AOJ should indicate in a memorandum to the file the location of the documents indicating that the review and audit have taken place, and the results of these actions.

2.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




